Citation Nr: 0612972	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-31 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for seizure disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to special monthly compensation on account of 
the need for regular aid and attendance/housebound benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and GH


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1981 to August 
1982, with subsequent reserve duty well in the 1990's and 
periods of active duty for training including on September 
13, 1993; she requested and received a move to the IRR due to 
her health in March 1997.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, MD.

The appellant and GH provided testimony before a Veterans Law 
Judge in October 1005; a transcript is of record.  

At that time, issue #1, which has been otherwise described as 
to include whether the veteran's schizophrenia was 
misdiagnosed, has been clarified.  As will be discussed 
below, the Board concludes that the appropriate viable issue 
is best described as shown on the front page of this 
decision.  





FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the appellate issues.

2.  A chronic seizure disorder is a result of service and is 
a disability diagnosed by experts, and reasonably confirmed 
by neurological testing, as separate and apart from mental 
health issues. 

3.  A chronic migraine headache disorder is not due to 
service-connected schizophrenia and seizure disorders.

4.  The veteran requires the regular aid and assistance of 
another person to protect her from the hazards of everyday 
life due to her service connected problems.


CONCLUSIONS OF LAW

1.  A chronic seizure disorder, separate and apart from 
schizophrenia, is the result of service.  38 U.S.C.A. 
§§ 1110, 1131, 5109, 5112; 38 C.F.R. §§ 3.105, 3.303 (2005).

2.  Migraine headaches are not secondary to service-connected 
disabilities.  38 C.F.R. § 3.310 (2005).

3.  The criteria for special monthly compensation on account 
of the need for regular aid and attendance are met.  38 
U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  The case has 
been developed by the RO to include acquisition of all 
available additional records including from service, and up-
dated clinical records.  The veteran has indicated that she 
is aware of what is required in the way of evidence; and when 
asked for additional information with regard to the 
disabilities, she provided a packet of helpful data including 
witness statements as to her seizures, etc. all of which 
benefit her claim.  She also explained her situation in 
detail at the hearing.

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of the remaining issues at present without detriment to the 
due process rights of the veteran.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claims.  The Board finds that the examination 
report coupled with the other evidence of record provide 
sufficient information to adequately evaluate the claims.


Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken. 38 U.S.C.A. §§ 5109A, 5112(b)(6) 
(West 2002); 38 C.F.R. § 3.105(d) (2005).

Clear and unmistakable error (CUE) is defined as a very 
specific and rare kind of error. It is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See, e.g., Fugo v. Brown, 6 
Vet. App. 40 (1993).

To determine whether CUE was present in a prior 
determination, either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of CUE in a prior 
decision and a determination as to whether a decision 
granting service connection was the product of CUE for the 
purpose of severing service connection.  But the reviewable 
evidence is not limited to that which was before the RO in 
making its initial service connection award.  Daniels v. 
Gober, 10 Vet. App. 474 (1997).

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.350(b)(3) (2005).  

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to five 
degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; or (3) establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a) (2005). 38 C.F.R. § 3.351(c) 
(2005).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2005).

In Turco v. Brown, 9 Vet. App. 222 (1996), the U.S. Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

Alternatively, 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 
2005), special monthly compensation is payable for being 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  

Special monthly compensation under this section is also 
payable for a single service-connected disability rated as 
totally disabling, with additional service-connected 
disability independently rated at 60 percent, separate and 
distinct from the totally disabling service-connected 
disability and involving different anatomical segments or 
bodily systems.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Service clinical records are limited but a packet thereof is 
in the file.

The records contemporaneous to the veteran's reserve duty and 
since active duty are more voluminous and are available for 
comparison purposes.

In pertinent part, the Board would note that private clinical 
records from 1994 show ongoing episodes described in various 
manners, i.e., twitching, symmetrical shaking lasting 10-15 
seconds, akinetic pre-episodes with weakness, fading out and 
regaining her strength and ability to focus, blackouts, 
headaches, dizziness, etc.  Some MRI's and other studies were 
felt to be normal.  However, according to a report from AMS, 
M.D., dated in November 1994, on EEG she had mildly increased 
anterior fast activity.  Throughout the EEG, there were 
multifocal sharp waves but with a predominance over the right 
frontal and temporal areas.  On one occasion there was a 
phase reversal in the right frontotemporal area.  At the 
time, she was getting some benefit from the use of Zoloft and 
Klonopin for the syncopal episodes.  She had also had 
depression in addition.  Dilantin was later added to control 
the seizure activity, diagnosed as seizures since October 
1994 by Dr. S.  (emphasis added)

The veteran was subsequently discharged from reserves due in 
part to her seizures.

On VA examination in October 1998, her history of syncopal 
episodes was recorded in detail.  The episodes now continued 
3-4 times a week.  Her husband had reported that there were 
two types of episodes: one involving a loss of consciousness 
for 1-2 minutes without convulsions; and the other with 
generalized shaking.  Both types would be followed by periods 
of confusion, lethargy and headaches.  Diagnosis was 
undetermined type seizure disorder.

The veteran filed her initial claim for compensation on April 
24, 1997 and service connection was granted for seizure 
disorder from that date, with the assignment of a 100 percent 
rating.

Numerous subsequent VA clinical reports refer to seizure 
disorder and treatment for such including Dilantin and 
Phenobarbital.  The associated symptoms included headaches.  
Clinical findings included slight symmetry of the temporal 
horns and a slightly smaller right hippocampus.  Repeatedly 
she was determined to have organic seizures.  

Starting in 1999, she was described in VA records as also 
having frank psychosis, of a chronic nature but with acute 
exacerbations.  (emphasis added)

Initial VA clinical findings were unclear as to the nature of 
the organicity involved, if any, in her mental health 
problems.  However, additional studies were recommended.  She 
experienced ongoing hallucinations of various types, but 
particularly auditory; she remained psychotic with no insight 
and poor judgment and lacking in stability.  In December 
1999, a diagnosis was made of schizophrenia and medications 
were ongoing for a modicum of control thereof.  In late 1999 
she confirmed that she had been having the serious 
hallucinations for at least 4 years.

In June 2000, the diagnosis was made of schizophrenia and 
possible complex seizures, many of which were precipitated by 
head pain.  At about the same time, it was suggested that the 
schizophrenia was an alternative diagnosis versus interictal 
psychosis.  One care-giving expert noted that since there was 
no way to differentiate between the psychiatric diagnoses, he 
was treating her as schizophrenic given the ambiguity about 
the nature of her seizure disorder.  Alternatively she was 
diagnosed as having possible pseudoseizures.  Another opinion 
was provided that the unusual brain wave pattern tended to 
suggest an epilepsy-related psychosis, but that the 
distinction was probably academic.

A statement is of record from PBR, M.D., dated in January 
2002, to the effect that she had severe auditory 
hallucinations secondary to seizure disorder 
(schizophreniform psychosis of epilepsy) for which he had 
given her high doses of atypical antipsychotic medications 
with minimal response.

On VA examination in March 2002, it was noted that her 19 
year old son was living with and taking care of her.  She was 
diagnosed as having schizophrenia, undifferentiated type; 
Axis III was seizure disorder.  The examiner noted that she 
had been having auditory hallucinations and other psychotic 
symptoms since August 1996.  "In addition to her seizure 
disorder, she has the major symptoms of schizophrenia, 
undifferentiated type.  There is no evidence of schizophrenia 
prior to her being in the military".  (emphasis added)  
Another VA examiner felt that she probably had pseudoseizures 
and her migraine headaches were not caused by the seizures.

A neurological expert, MB, M.D., PhD,  from whom there are 
numerous reports, stated in April 2002 that she had been 
followed at the neurology clinic; and that "in addition to 
her seizures, she has been treated for migraine headaches 
which recur on nearly a weekly basis."  

In another statement, Dr. B reported that she had been 
followed by both neurological and psychiatric clinics at the 
VA facility.  He further stated that:

(s)he has frequent falls with altered 
consciousness as well as uncontrolled 
migraines.  She at times is at risk of 
injuring herself in her falls and has 
relied on having her son stay home to 
assist her.  Her son has not been able to 
finish high school as a result.  It would 
be most helpful if (the veteran) could 
have funds for an aid-attendance to 
assist her and ensure her safety.

A board of three doctors, in a report in May 2002, diagnosed 
psychotic disorder, NOS.

A report of specialized neurological testing, dated in 
December 2003, is of record.  The report confirmed a "5mm, 
right posterior choroidal fissure arachnoid cyst slightly 
compressing the right hippocampus explaining the patent's 
seizures"  (emphasis added).

A statement from Dr. AJM, received in early 2003, refers to 
her having severe headaches which she thought might be 
associated with falls during her seizures.

A statement is of record from ML, M.D., dated in January 
2003.  Her stated that he had been treated at a local 
hospital for generalized tonic clonic seizures.  Although her 
EEG had been normal. She had been witnessed with seizures 2-3 
times a month.  He reported that MRI findings confirmed an 
area of focal atrophy in the right temporal region which was 
probably temporal sclerosis.  He said that this appeared not 
to have been in initial images but had been reported in a 
repeated MRI.  (emphasis added)

On one VA examination in March 2003, the examiner felt that 
notwithstanding the EEG anomaly, she was probably exhibiting 
a behavioral spell; and that although she had a seriously 
disabling atypical psychosis of a persistent nature, her 
migraine headaches were probably not related thereto.  A 
basis was not provided for that opinion.  (emphasis added)

A VA Form 21-2680 is of record, from May 2003.  At that time, 
she was noted to have uncontrolled seizures up to 1-2 per 
week; during such, she would be unable to care for herself or 
walk for several hours.  She was also otherwise unable to 
care for herself for a period thereafter.  The examiner 
opined that the nature of the symptoms prevented her from 
being able to protect herself from self injury.  And that she 
was always accompanied when going out for fear of a problem.  
Diagnoses were psychosis and uncontrolled epilepsy.

Dr. MB wrote another letter in her support in November 2003 
in which he stated that she required care for her mental and 
physical problems and that her almost weekly falls were most 
likely due to seizures regardless (or in spite of) 
medications.  She required assistance for these falls and to 
be certain that she took her medications.  She also had 
disabling migraines that complicated her care.  In another 
statement he indicated that she was able to do some personal 
care, but was unable to drive or mobile due to the spells 
which occurred weekly.  She had injured herself on numerous 
occasions.

In a rating action in 2004, the RO substituted paranoid 
schizophrenia and re-rated her under Code 9203, noting that 
she had been formerly diagnosed under Code 9210.  There was 
no effort to sever service connection for the neurological 
disorder, no substantive discussion of provisions relating to 
rediagnosing a disorder, and a 100 percent rating was 
continued.

A statement from MB, M.D., PhD, dated in October 2004, noted 
that after she had had a history of several years of 
seizures, she developed hallucinations.  After some 
considerable explanation, he opined, in pertinent part, as 
follows:

With respect to causation, it is 
impossible to be certain that there is 
not a common cause of the psychosis and 
the seizures; however they are 
independent conditions.

Finally, with respect to the headaches 
they are consistent with migraine (and 
transformed migraine).  They are very 
frequent...but I cannot conclude based on 
available evidence that they are 
secondary to repeated head trauma.  
(emphasis added)

Extensive subsequent treatment records are in the file.  Also 
of record is a folder containing data as to seizures and 
persons who had witnessed them as well as a fire in which she 
was unable to get out but was saved by her dog.

Analysis

As noted by the veteran's representative in a memorandum in 
October 2004, the action which substituted schizophrenia for 
seizures did not in fact remove the latter as service 
connected, but merely ignored same.  This argument has some 
substantive merit.  The seizures have never been severed, nor 
is there a basis for doing so.  And in addition, she has a 
psychosis for which a 100 percent rating is now assigned.  
[Of course, how the separate disability relating to seizures 
is to be rated is not within the purview of this appeal].

Moreover, there is ample evidence and expert medical opinion 
to the effect that the veteran has both a psychosis and 
seizure disorder.  

It is certainly and quite unequivocally not merely a question 
of misdiagnosis or a change in diagnosis.  And in this 
regard, she has already been given, and is fully entitled to, 
service connection for both.

With regard to the migraine headaches, there was initially 
some question that her multiple and ongoing falls due to the 
seizures may have caused the headaches.  Others have opined 
that this cannot be determined.  And one VA examiner has 
specifically opined that the migraine headaches are not due 
to the seizures.  

On occasion, a headache may well accompany or seem to serve 
as a symptomatic precursor for either the mental or organic 
health issues, a facet which might be more appropriately 
addressed in the consideration of the degree of compensation 
for either.  

However, there in no evidence or medical opinion that this is 
tantamount to a causal relationship.  A doubt to not raised 
in this segment of the case to be resolved in her favor.

And finally, while she may be able to do some things for 
herself, she is clearly often and unexpectedly a significant 
danger to her own safety and that of others.  As noted above, 
she need not fulfill all but merely one or more of the 
criteria, and this she does.  A doubt is raised which must be 
resolved in her favor.



ORDER

Service connection for a seizure disorder is granted.

Service connection for  migraine headaches is denied.

Entitlement to aid and attendance benefits is granted.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


